Mr. Chief Justice B reese delivered the opinion of the Court: This was an action of ejectment, in the Livingston circuit court, for a part of the same premises described in the action in the case of Chicago and Alton Railroad Company v. Morgan, 69 Ill. 492. The same patent was introduced in evidence, to which the defendant made no special objection. It will be perceived, the patent described the land as seven east, “in the district of lands subject to sale, at Danville, Illinois.” The proof was, the land claimed in the declaration was in seven east of the third principal meridian. It is claimed here, by appellant, that the evidence was insufficient, it not showing that town thirty north, range seven east, in the district of lands subject to sale, at Danville, is town thirty north, range seven east of the third principal meridian. We see no force in the objection made.• This court takes judicial notice of the acts of Congress in regard to the disposal of the public lands, and of the kind of evidence furnished to a purchaser, and of the system of surveys adopted for those lands by Congress. This court also takes judicial notice of the division of this State into counties; and putting this knowledge into requisition, it enables us to say, with the most perfect confidence, that a tract of land sold in the Dan-ville land district, in this State, lying in seven east, is a tract of land east of the third principal meridian, and can be no other, and that it is within the established limits of the county of Livingston. The judgment is affirmed. Judgment affirmed.